NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1




                 United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                               Submitted January 30, 2012*
                                Decided February 10, 2012


                                           Before

                         FRANK H. EASTERBROOK, Chief Judge

                         DANIEL A. MANION, Circuit Judge

                         ANN CLAIRE WILLIAMS, Circuit Judge


No. 11-2923                                                       Appeal from the United
                                                                  States District Court for
UNITED STATES OF AMERICA,                                         the Western District of
      Plaintiff-Appellee,                                         Wisconsin.

               v.                                                 No. 06-cr-8-bbc
                                                                  Barbara B. Crabb, Judge.
MICHELE M. NELSON,
     Defendant-Appellant.




                                            Order

       In 2006 Michele Nelson pleaded guilty to drug crimes, and we dismissed
her appeal as frivolous. See United States v. Briesemeister, No. 06-3633 (7th Cir.
Apr. 8, 2008) (nonprecedential disposition). In July 2011 Nelson filed a motion
asking the district court to reduce her sentence. The judge understood this
motion to be based on a change in the way the Sentencing Guidelines calculate
criminal history, and the judge denied it because the Sentencing Commission
had not declared the change to have retroactive effect. Changes in the Guidelines

*
 This successive appeal has been submitted to the original panel under Operating Procedure 6(b).
After examining the briefs and the record, we have concluded that oral argument is unnecessary.
See Fed. R. App. P. 34(a); Cir. R. 34(f)
No. 11-2923                                                                 Page 2


apply retroactively only with the Sentencing Commission’s authorization. See 18
U.S.C. §3582(c)(2).

       In this court, Nelson contends that her motion has been misunderstood,
and that she seeks to have Begay v. United States, 553 U.S. 137 (2008), applied
retroactively in a way that would reduce her criminal-history category. See
Narvaez v. United States, No. 09-2919 (7th Cir. Dec. 6, 2011). But if we understand
Nelson’s motion as one under 28 U.S.C. §2255, rather than under 18 U.S.C.
§3582(c)(2), this does her no good. Prisoners have only one year from the time a
conviction becomes final to commence proceedings under §2255. A new one-year
period begins on “the date on which the right asserted was initially recognized
by the Supreme Court, if that right has been newly recognized by the Supreme
Court and made retroactively applicable to cases on collateral review”. 28 U.S.C.
§2255(f)(3). If Begay is such a decision, then the additional one-year period began
on April 16, 2008, and expired more than two years before Nelson filed her
motion. Narvaez asked for relief within a year of Begay; Nelson did not.

      So whichever way one understands Nelson’s motion—as under
§3582(c)(2), or as under §2255—the district court did not err.

                                                                         AFFIRMED